NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted November 6, 2018* 
                                 Decided November 8, 2018 
                                               
                                           Before 
 
                         FRANK H. EASTERBROOK, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
                          
                         AMY C. BARRETT, Circuit Judge 

No. 18‐2752                                    
                                              Appeal from the United States District 
JUSTIN H. KNOPP,                              Court for the Northern District 
                  Plaintiff‐Appellant,        of Illinois, Eastern Division. 
                                               
      v.                                      No. 16‐CV‐2330 
                                               
WELLS FARGO BANK, N.A., et al.,               Sara L. Ellis,   
               Defendants‐Appellees.          Judge. 
 
                                     O R D E R 

   On June 1, 2018, we affirmed the district court’s final judgment in favor of defendants. 
A  week  after  the  district  court  received  our  mandate,  plaintiff  Knopp  filed  a  motion 
seeking relief under Federal Rule of Civil Procedure 60(b). The massive motion (about 
480 pages, with exhibits) claimed that the newly‐affirmed judgment had been obtained 
by fraud on the court and was erroneous in light of his new evidence. The key exhibit 
was an affidavit from a private investigator claiming that he had conducted a “forensic 

       * The panel that decided Appeal No. 17‐3062 is treating this appeal as successive 
under this court’s Internal Operating Procedure 6(b). After an examination of the briefs 
and the record, we have concluded that oral argument is unnecessary. Thus, the appeal 
is submitted on the briefs and the record. See Fed. R. App. P. 34(a)(2).
No. 18‐2752                                                                                Page  2 

audit” of the documents for Knopp’s loan and mortgage and had found flaws that render 
the  loan  unenforceable,  at  least  by  Wells  Fargo.  The  district  court  denied  plaintiff’s 
motion. Knopp then filed this successive appeal, which has been briefed and is ripe for 
decision. 
    To obtain relief under Rule 60(b) on the grounds argued by plaintiff, the moving party 
must show that the supposedly new evidence is actually new or newly discovered and 
that he could not have discovered and presented it by acting with reasonable diligence. 
E.g., Caisse Nationale de Credit Agricole v. CBI Industries, Inc., 90 F.3d 1264, 1269 (7th Cir. 
1996); see also Kennedy v. Schneider Electric, 893 F.3d 414, 419 (7th Cir. 2018) (affirming 
denial of Rule 60 relief and award of Rule 11 sanctions against moving party’s attorney). 
Defendants point out that the Federal Trade Commission has warned borrowers against 
the  danger  of  fraudulent  “forensic  loan  audits.”  See  Federal  Trade  Comm’n,  Forensic 
Loan  Audits  (March  2010),  available  at  https://www.consumer.ftc.gov/articles/0130‐
forensic‐loan‐audits. Without exploring that problem or several other issues raised in the 
briefs, we agree with defendants’ argument that plaintiff Knopp has failed to show that 
the  supposedly  new  evidence  was  not  available  with  reasonable  diligence  in  time  to 
present it to the district court before its original judgment. See, e.g., Anderson v. Catholic 
Bishop of Chicago, 759 F.3d 645, 653 (7th Cir. 2014) (affirming denial of Rule 60(b) relief 
where movant failed to show reasonable diligence regarding supposedly new evidence); 
Musch v. Domtar Industries, Inc., 587 F.3d 857, 861 (7th Cir. 2009) (same, with respect to 
newly‐offered  expert  opinion).  That  is  a  sufficient  reason  for  us  to  conclude  that  the 
district court did not abuse its discretion in denying the Rule 60(b) motion. 
     The  district  court’s  denial  of  plaintiff’s  Rule  60  motion  is  AFFIRMED.  Given  the 
litigation  history  here,  plaintiff  should  understand  as  he  considers  further  steps  that 
financial and other sanctions may be imposed in cases of frivolous litigation, and pro se 
litigants are not immune from those sanctions.